[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS #101
The defendant, Estate of Peter Hlywa/Olga Shramko, Administratrix, has moved to dismiss this case on the ground that the court lacks subject matter jurisdiction.
The motion to dismiss is denied. The controlling reason for the court's decision is that the court was unable to determine the factual basis for discoverability of the plaintiff and this issue it should be subject to an evidentiary hearing. "In order to determine whether the plaintiff was indeed `undetermined' or, on the other hand, was known or reasonably should have been known to the executor, and/or guardian ad litem requires a factual or `trial-like hearing' in accordance with Standard Tallow v. Jowdy,190 Conn. 48, 56, 659 A.2d 503 (1983)." Jones v. Estate of MargeryBeach, Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 149578 (June 14, 1996, Lewis, J.). It would appear to the court that in view of the foreign status of the plaintiff the logical time and place for such a hearing would be at trial.
Accordingly, the court orders the matter assigned to a trial list.
Ford, J. CT Page 1402